PER CURIAM.
This appeal shall be dismissed as premature. See Fla. R. App. P. 9.110(i). The order appealed merely denied appellant’s motion to accept a May 26, 2016, addendum to: the pending petition for writ of habeas corpus as an amended petition in compliance with the May 27, 2016, “Order Directing Plaintiff/Petitioner to File an Amended Complaint/Petition.” The order is not final because it does not constitute an end to the judicial labor in the cause. Augustin v. Blount, 573 So.2d 104, 105 (Fla. 1st DCA 1991). If appellant is unwilling or unable to file an amended petition, the proper course is to request entry of a final order that may be appealed. Id.
DISMISSED.
LEWIS, ROWE, and KELSEY, JJ., ’ concur.